 

Exhibit 10.1

 

 



Indemnification AND ADVANCEMENT Agreement

 

This Indemnification Agreement (this “Agreement”) is made as of
________________, 2017, by and between Moleculin Biotech, Inc., a Delaware
corporation (the “Company”), and __________________ (“Indemnitee”). Capitalized
terms used but not otherwise defined herein have the meanings set forth in
Section 12.

 

RECITALS

 

WHEREAS, in the current market and legal environment, qualified persons have
become more reluctant to serve corporations as directors unless they are
provided with adequate protection through insurance or adequate indemnification
against significant risks of claims and actions against them arising out of
their service to and activities on behalf of the corporation;

 

WHEREAS, directors and other persons in service to business enterprises are
being increasingly subjected to expensive and time consuming litigation;

 

WHEREAS, the uncertainties relating to liability insurance and to
indemnification have increased the difficulty of retaining existing and
attracting future qualified persons to serve on the board and to serve the
company in other capacities;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to retain current and attract future qualified individuals to
serve on the Board or to act as executive officers of the Company, the Company
will attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities, even if, given current market conditions and trends, such
insurance may be available to it in the future only at higher premiums and with
more exclusions;

 

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future;

 

WHEREAS, the Company desires and intends hereby to provide certain rights to
indemnification and advancement of expenses against certain liabilities asserted
against or incurred by Indemnitee as allowed by the General Corporation Law of
the State of Delaware (the “DGCL”) (including section 145 of the DGCL), and
further desires and intends that the terms of indemnification and advancement of
costs be reduced to written agreement; and

 

WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provisions of the Company’s Certificate of Incorporation, as
amended to date, and any resolutions adopted pursuant thereto, and except as
specifically provided herein shall not be a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder or otherwise.

 

NOW THEREFORE, in consideration of the premises and the covenants contained
herein and Indemnitee’s agreement to provide services to the Company, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Indemnitee do hereby covenant and agree as follows:

 



1

 

 

1.       Indemnification.

 

(a)       Third-Party Proceedings. To the fullest extent permitted by applicable
law, the Company shall indemnify Indemnitee, if Indemnitee was, is or is
threatened to be made, a party to or a participant (as a witness or otherwise)
in any Proceeding (other than a Proceeding by or in the right of the Company to
procure a judgment in the Company’s favor, for which Indemnitee will be
indemnified pursuant to Section 1(b)), against all reasonable Expenses,
judgments, fines and amounts paid in settlement actually and reasonably incurred
by Indemnitee in connection with such Proceeding if Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company and, in the case of a criminal Proceeding, had
no reasonable cause to believe Indemnitee’s conduct was unlawful.

 

(b)       Proceedings By or in the Right of the Company. To the fullest extent
permitted by applicable law, the Company shall indemnify Indemnitee, if
Indemnitee was, is or is threatened to be made a party to or a participant (as a
witness or otherwise) in any Proceeding by or in the right of the Company to
procure a judgment in the Company’s favor, against all Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred by
Indemnitee in connection with such Proceeding if Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company, except that no indemnification shall be made in
respect of any claim, issue or matter as to which Indemnitee shall have been
finally adjudicated by court order or judgment to be liable to the Company
unless and only to the extent that the Court of Chancery or the court in which
such Proceeding is or was pending shall determine upon application that, in view
of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnity for such expenses which such court shall deem proper.

 

(c)       Success on the Merits. To the fullest extent permitted by applicable
law and to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding referred to in Section 1(a) or Section
1(b) or the defense of any claim, issue or matter therein, in whole or in part,
the Company shall indemnify Indemnitee against all Expenses, judgments, fines
and amounts paid in settlement actually and reasonably incurred by Indemnitee in
connection therewith. No standard of conduct determination shall be required.
Without limiting the generality of the foregoing, if Indemnitee is successful on
the merits or otherwise as to one or more but less than all claims, issues or
matters in a Proceeding, the Company shall indemnify Indemnitee against all
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee in connection with such successfully resolved
claims, issues or matters to the fullest extent permitted by applicable law.
Without limiting the generality of the foregoing, Indemnitee shall be considered
for the purposes hereof to have been wholly successful with respect to a
Proceeding if such Proceeding is disposed of on the merits or otherwise
(including a disposition without prejudice) without (i) the disposition being
adverse to Indemnitee, (ii) an adjudication that Indemnitee was liable to the
Company, (iii) a plea of guilty by Indemnitee, (iv) an adjudication that
Indemnitee did not act in good faith and in a manner Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, and (v)
with respect to any criminal Proceeding, an adjudication that Indemnitee had
reasonable cause to believe Indemnitee’s conduct was unlawful.

 

(d)       Witness Expenses. To the fullest extent permitted by applicable law
and to the extent that Indemnitee is a witness or otherwise asked to participate
in any Proceeding to which Indemnitee is not a party, the Company shall
indemnify Indemnitee against all Expenses actually and reasonably incurred by
Indemnitee in connection with such Proceeding.

 

(e)       Payment of Indemnification. To the extent payments are required to be
made hereunder, the Company shall pay to Indemnitee such amounts within ten (10)
days after the receipt by the Company of Indemnitee’s request.

 



2

 

 

2.       Additional Indemnity. In addition to, and without regard to any
limitations on, the indemnification provided for in Section 1, the Company shall
and hereby does indemnify and hold harmless Indemnitee against all Expenses,
judgments, penalties, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf if Indemnitee is, or
is threatened to be made, a party to or participant in any Proceeding (including
a Proceeding by or in the right of the Company), including all liability arising
out of the negligence or active or passive wrongdoing of Indemnitee. The only
limitation that shall exist upon the Company’s obligations pursuant to this
Agreement shall be that the Company shall not be obligated to make any payment
to Indemnitee that is finally determined (under the procedures, and subject to
the presumptions, set forth in Sections 3 and 4) to be unlawful.

 

3.       Advancement of Expenses and Indemnification Procedure.

 

(a)       Advancement of Expenses. The Company shall advance all Expenses
actually and reasonably paid or incurred by Indemnitee in connection with a
Proceeding within ten (10) days after receipt by the Company of a statement
requesting such advances from time to time, whether prior to or after final
disposition of any Proceeding. Indemnitee’s right to such advancement is not
subject to the satisfaction of any standard of conduct. Such advances shall be
unsecured and interest free and shall be made without regard to Indemnitee’s
ability to repay the Expenses and without regard to Indemnitee’s ultimate
entitlement to indemnification under the other provisions of this Agreement. In
connection with any request for Expense advances, Indemnitee shall not be
required to provide any documentation or information to the extent that the
provision thereof would undermine or otherwise jeopardize attorney-client
privilege. Indemnitee shall be entitled to continue to receive advancement of
Expenses pursuant to this Section 3(a) unless and until the matter of
Indemnitee’s entitlement to indemnification hereunder has been finally
adjudicated by court order or judgment from which no further right of appeal
exists. Indemnitee hereby undertakes to repay such amounts advanced only if, and
to the extent that, it ultimately is determined that Indemnitee is not entitled
to be indemnified by the Company under the other provisions of this Agreement.
Indemnitee shall qualify for advances upon the execution and delivery of this
Agreement, which shall constitute the requisite undertaking with respect to
repayment of advances made hereunder and no other form of undertaking shall be
required to qualify for advances made hereunder other than the execution of this
Agreement. Notwithstanding any of the foregoing or anything else in this
Agreement or any other document to the contrary, except to the extent required
by legal service or court order, any action by an Indemnitee, as determined by a
non-appealable decision of a court of competent jurisdiction, that assists a
third party plaintiff or proposed third party plaintiff in formulating or
prosecuting a claim against the Company, or any director or officer or former
director and officer of the Company for actions or inactions taken with respect
to the Company, will vitiate the advancement of expenses obligation contemplated
hereunder ab initio; provided, however, that such vitiation shall not be
applicable if Indemnitee’s action is in connection with a whistleblower or
similar claim or a claim for indemnification or advancement of expenses.

 

(b)       Notice and Cooperation by Indemnitee. Indemnitee shall promptly notify
the Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter for which indemnification will or could be sought under this
Agreement. Such notice to the Company shall include a description of the nature
of, and facts underlying, the Proceeding, shall be directed to the Chief
Executive Officer of the Company and shall be given in accordance with the
provisions of Section 13(d). In addition, Indemnitee shall give the Company such
additional information and cooperation as the Company or its counsel may
reasonably request, provided that such documentation and information may exclude
any privileged or similarly protected information. Indemnitee’s failure to so
notify, provide information and otherwise cooperate with the Company shall not
relieve the Company of any obligation which it may have to Indemnitee under this
Agreement, except to the extent that the Company is adversely affected by such
failure.

 



3

 

 

(c)       Determination of Entitlement. Notwithstanding any other provision in
this Agreement to the contrary, no determination as to entitlement to
indemnification under this Agreement shall be required to be made prior to the
final disposition of a Proceeding. Subject to the foregoing, promptly after
receipt of a statement requesting payment with respect to the indemnification
rights set forth in Section 1, to the extent required by applicable law, the
Company shall take the steps necessary to authorize such payment in the manner
set forth in Section 145 of the DGCL. If the determination of entitlement to
indemnification is to be made by Independent Counsel (as defined below) pursuant
to Section 145(d)(3) of the DGCL, the Independent Counsel shall be selected by
the Board and written notice of such selection shall be given to Indemnitee.
Indemnitee may, within ten (10) days after such written notice of selection
shall have been given, deliver to the Company a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 12, and the objection shall set
forth with particularity the factual basis of such assertion. Absent a proper
and timely objection, the person so selected shall act as Independent Counsel.
If a written objection is made and substantiated, the Independent Counsel
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit. If,
within twenty (20) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 3, no Independent Counsel shall have been
selected and not objected to, either the Company or Indemnitee may petition the
Delaware Court or other court of competent jurisdiction for resolution of any
objection which shall have been made by Indemnitee to the Company’s selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the court or by such other person as the court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel. The Company shall pay
any and all reasonable fees and expenses of Independent Counsel incurred by such
Independent Counsel in connection with acting pursuant to this Agreement, and
the Company shall pay all reasonable fees and expenses incident to the
procedures of this Agreement, regardless of the manner in which such Independent
Counsel was selected or appointed. The Company shall pay any claims made under
this Agreement, under any statute, or under any provision of the Company’s
Certificate of Incorporation or Bylaws providing for indemnification or
advancement of Expenses, within ten (10) days after a written request for
payment thereof has first been received by the Company, and if such claim is not
paid in full within such ten (10) day-period, Indemnitee may, but need not, at
any time thereafter bring an action against the Company in the Delaware Court of
Chancery to recover the unpaid amount of the claim and Indemnitee shall also be
entitled to be paid for all Expenses actually and reasonably incurred by
Indemnitee in connection with bringing such action. It shall be a defense to any
such action (other than an action brought to enforce a claim for advancement of
Expenses under Section 3(a)) that Indemnitee has not met the standards of
conduct which make it permissible under applicable law for the Company to
advance expenses to Indemnitee or to indemnify Indemnitee for the amount
claimed. In making a determination with respect to entitlement to
indemnification (but not advancement) hereunder, the person or persons or entity
making such determination shall presume that Indemnitee is entitled to
indemnification under this Agreement and the Company shall have the burden of
proof to overcome that presumption with clear and convincing evidence to the
contrary. The termination of any Proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, or, in the case of a criminal Proceeding, that
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful. In addition, it is the parties’ intention that if the Company contests
Indemnitee’s right to indemnification, the question of Indemnitee’s right to
indemnification shall be for the court to decide, and neither the failure of the
Company (including its Board, any committee or subgroup of the Board,
Independent Counsel or its stockholders) to have made a determination that
indemnification of Indemnitee is proper in the circumstances because Indemnitee
has met the applicable standard of conduct required by applicable law, nor an
actual determination by the Company (including its Board, any committee or
subgroup of the Board, Independent Counsel or its stockholders) that Indemnitee
has not met such applicable standard of conduct, shall create a presumption that
Indemnitee has or has not met the applicable standard of conduct.

 

(d)       Payment Directions. To the extent payments are required to be made
hereunder, the Company shall, in accordance with Indemnitee’s request (but
without duplication), (i) pay such Expenses on behalf of Indemnitee, (ii)
advance to Indemnitee funds in an amount sufficient to pay such Expenses, or
(iii) reimburse Indemnitee for such Expenses.

 

(e)       Notice to Insurers. If, at the time of the receipt of a notice of a
claim pursuant to Section 3(b), the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
such Proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all reasonably
necessary action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.

 



4

 

 

(f)       Defense of Claim and Selection of Counsel. In the event the Company
shall be obligated under Section 3(a) to advance Expenses with respect to any
Proceeding, the Company, if appropriate, shall be entitled to assume the defense
of such Proceeding, with counsel reasonably acceptable to Indemnitee, upon the
delivery to Indemnitee of written notice of its election so to do. After
delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
Indemnitee with respect to the same Proceeding, provided that (i) Indemnitee
shall have the right to employ counsel in any such Proceeding at Indemnitee’s
expense; and (ii) if (A) the employment of counsel by Indemnitee has been
previously authorized by the Company, (B) appointed counsel shall have concluded
that there may be a conflict of interest between the Company and Indemnitee in
the conduct of any such defense that precludes such counsel’s representation of
Indemnitee, and the Company shall have failed to appoint alternative counsel
within thirty days’ of being notified in writing that appointed counsel shall
have concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of any such defense that precludes such counsel’s
representation of Indemnitee or (C) the Company shall not, in fact, have
employed counsel to assume the defense of such Proceeding, then the fees and
expenses of Indemnitee’s counsel shall be at the expense of the Company. In
addition, if there exists a potential, but not an actual conflict of interest
between the Company and Indemnitee, the actual and reasonable legal fees and
expenses incurred by Indemnitee for separate counsel (approved in advance by the
Company) retained by Indemnitee to monitor the Proceeding (so that such counsel
may assume Indemnitee’s defense if the conflict of interest between the Company
and Indemnitee becomes an actual conflict of interest) shall be deemed to be
Expenses that are subject to indemnification hereunder. The existence of an
actual or potential conflict of interest, and whether such conflict may be
waived, shall be determined pursuant to the rules of attorney professional
conduct and applicable law. The Company shall not be required to obtain the
consent of Indemnitee for the settlement of any Proceeding the Company has
undertaken to defend if the Company assumes full and sole responsibility for
each such settlement; provided, however, that the Company shall be required to
obtain Indemnitee’s prior written approval, which shall not be unreasonably
withheld, before entering into any settlement which (1) does not grant
Indemnitee a complete release of liability, (2) would impose any penalty or
limitation on Indemnitee, or (3) would admit any liability or misconduct by
Indemnitee.

 

(g) Further Instruction. If the person, persons or entity empowered or selected
to determine whether Indemnitee is entitled to indemnification shall not have
made a determination within sixty (60) days after receipt by the Company of the
request therefor, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be entitled to such
indemnification absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law; provided,
however, that such 60-day period may be extended for a reasonable time, not to
exceed an additional thirty (30) days, if the person, persons or entity making
such determination with respect to entitlement to indemnification in good faith
requires such additional time to obtain or evaluate documentation and/or
information relating thereto; and provided, further, that the foregoing
provisions of this Section 3(g) shall not apply if the determination of
entitlement to indemnification is to be made by the stockholders pursuant to
Section 145(d)(4) of the DGCL and if (A) within fifteen (15) days after receipt
by the Company of the request for such determination, the Board or the
disinterested directors, if appropriate, resolve to submit such determination to
the stockholders for their consideration at an annual meeting thereof to be held
within seventy-five (75) days after such receipt and such determination is made
thereat, or (B) a special meeting of stockholders is called within fifteen (15)
days after such receipt for the purpose of making such determination, such
meeting is held for such purpose within sixty (60) days after having been so
called and such determination is made thereat. Indemnitee shall reasonably
cooperate with the person, persons or entity making such determination with
respect to Indemnitee’s entitlement to indemnification, including providing to
such person, persons or entity upon reasonable advance request any documentation
or information which is not privileged or otherwise protected from disclosure
and which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any Independent Counsel, member of the Board or stockholder of
the Company shall act reasonably and in good faith in making a determination
regarding Indemnitee’s entitlement to indemnification under this Agreement. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification) and the Company hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.

 



5

 

 

4.       Remedies of Indemnitee.

 

(a)       In the event that (i) a determination is made pursuant to Section 3
that Indemnitee is not entitled to indemnification under this Agreement,
(ii) advancement of Expenses is not timely made pursuant to Section 3, (iii) no
determination of entitlement to indemnification is made pursuant to Section 3
within the applicable period of time set forth above after receipt by the
Company of the request for indemnification, (iv) payment of indemnification is
not made pursuant to this Agreement within ten (10) days after receipt by the
Company of a written request therefor, (v) payment of indemnification is not
made within ten (10) days after a determination has been made that Indemnitee is
entitled to indemnification or such determination is deemed to have been made
pursuant to Section 3 or (vi) the Company or any other person takes any action
to declare this Agreement void or unenforceable, or institutes any litigation or
other action or Proceeding designed to deny, or to recover from, Indemnitee the
benefits provided or intended to be provided hereunder, then, in each case,
Indemnitee shall be entitled to an adjudication in an appropriate court of the
State of Delaware, or in any other court of competent jurisdiction, of
Indemnitee’s entitlement to such indemnification. The Company shall not oppose
Indemnitee’s right to seek any such adjudication.

 

(b)       In the event that a determination shall have been made pursuant to
Section 3 that Indemnitee is not entitled to indemnification, any judicial
proceeding commenced pursuant to this Section 4 shall be conducted in all
respects as a de novo trial on the merits, and Indemnitee shall not be
prejudiced by reason of the adverse determination under Section 3.

 

(c)       If a determination shall have been made pursuant to Section 3 that
Indemnitee is entitled to indemnification, the Company shall be bound by such
determination in any judicial proceeding commenced pursuant to this Section 4,
absent (i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s misstatement not materially
misleading in connection with the application for indemnification, or (ii) a
prohibition of such indemnification under applicable law.

 

(d)       In the event that Indemnitee, pursuant to this Section 4, seeks a
judicial adjudication of Indemnitee’s rights under, or to recover damages for
breach of, this Agreement, or to recover under any directors’ and officers’
liability insurance policies maintained by the Company, the Company shall pay on
Indemnitee’s behalf, in advance, any and all expenses (of the types described in
the definition of Expenses in Section 12) actually and reasonably incurred by
Indemnitee in such judicial adjudication, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
expenses or insurance recovery. The Company irrevocably authorizes Indemnitee
from time to time to retain counsel of Indemnitee’s choice, at the expense of
the Company to the extent provided hereunder or under applicable law, to advise
and represent Indemnitee in connection with any such judicial adjudication or
recovery, including the initiation or defense of any litigation or other legal
action, whether by or against the Company or any director, officer, stockholder
or other person affiliated with the Company. Notwithstanding any existing or
prior attorney-client relationship between the Company and such counsel, the
Company irrevocably consents to Indemnitee’s entering into an attorney-client
relationship with such counsel, and in that connection the Company and
Indemnitee agree that a confidential relationship shall exist between Indemnitee
and such counsel.

 

(e)       The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 4 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement. The Company shall indemnify Indemnitee against any and all
Expenses and, if requested by Indemnitee, shall (within ten (10) days after
receipt by the Company of a written request therefor) advance, to the extent not
prohibited by law, such expenses to Indemnitee, which are incurred by Indemnitee
in connection with any action brought by Indemnitee for indemnification or
advancement of Expenses from the Company under this Agreement or under any
directors’ and officers’ liability insurance policies maintained by the Company,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advancement of Expenses or insurance recovery, as the case may
be.

 

(f)       Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding.

 



6

 

 

5.       Additional Indemnification Rights.

 

(a)       Scope. Notwithstanding any other provision of this Agreement, the
Company shall indemnify Indemnitee to the fullest extent permitted by law,
notwithstanding that such indemnification is not specifically authorized by the
other provisions of this Agreement, the Company’s Certificate of Incorporation,
the Company’s Bylaws, in each case, as may be then in effect, or by statute. In
the event of any change, after the date of this Agreement, in any applicable
law, statute, or rule which expands the right of a Delaware corporation to
indemnify a member of its board of directors or an officer, such changes shall
be deemed to be within the purview of Indemnitee’s rights and the Company’s
obligations under this Agreement. In the event of any change in any applicable
law, statute or rule which narrows the right of a Delaware corporation to
indemnify a member of its board of directors or an officer, such changes, to the
extent not otherwise required by such law, statute or rule to be applied to this
Agreement shall have no effect on this Agreement or the parties’ rights and
obligations hereunder. The Company shall not adopt any amendment to, or
otherwise repeal or alter, any of the Certificate of Incorporation, the Bylaws
or other constituent documents containing indemnification rights to the extent
such action would have the effect of denying, diminishing or encumbering
Indemnitee’s right to indemnification under this Agreement or any other
indemnity rights. The assertion or employment of any right or remedy hereunder,
or otherwise, shall not prevent the concurrent assertion or employment of any
other right or remedy.

 

(b)       Nonexclusivity. The indemnification provided by this Agreement shall
not be deemed exclusive of any rights to which Indemnitee may be entitled under
the Company’s Certificate of Incorporation, its Bylaws, any agreement, any vote
of stockholders or disinterested members of the Board, the DGCL, or otherwise,
both as to action in Indemnitee’s official capacity and as to action in another
capacity while holding such office.

 

(c)       Interest on Unpaid Amounts. If any payment to be made by the Company
to Indemnitee hereunder is delayed by more than thirty (30) days from the date
the duly prepared request for such payment is received by the Company, interest
shall be paid by the Company to Indemnitee at the legal rate under Delaware law
for amounts which the Company indemnifies or is obligated to indemnify for the
period commencing with the date on which Indemnitee actually incurs such Expense
or pays such judgment, fine or amount in settlement and ending with the date on
which such payment is made to Indemnitee by the Company.

 

(d)       Insurance. For the duration of Indemnitee’s service as a director or
officer of the Company, and thereafter for so long as Indemnitee shall be
subject to any pending claim relating to an indemnifiable event hereunder, the
Company shall use commercially reasonable efforts (taking into account the scope
and amount of coverage available relative to the cost thereof) to continue to
maintain in effect policies of directors’ and officers’ liability insurance
providing coverage that is at least substantially comparable in scope and amount
to that provided by the Company’s current policies of directors’ and officers’
liability insurance. In all policies of directors’ and officers’ liability
insurance maintained by the Company, Indemnitee shall be named as an insured in
such a manner as to provide Indemnitee the same rights and benefits as are
provided to the most favorably insured of the Company’s directors by such
policy. Upon request, the Company shall provide to Indemnitee copies of all
directors’ and officers’ liability insurance applications, binders, policies,
declarations, endorsements and other related materials.

 

6.       Partial Indemnification. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines or amounts paid in settlement, actually and
reasonably incurred in connection with a Proceeding, but not, however, for the
total amount thereof, the Company shall nevertheless indemnify Indemnitee for
the portion of such Expenses, judgments, fines and amounts paid in settlement to
which Indemnitee is entitled.

 



7

 

 

7.       Severability. Nothing in this Agreement is intended to require or shall
be construed as requiring the Company to do or fail to do any act in violation
of applicable law. The Company’s inability, pursuant to court order, to perform
its obligations under this Agreement shall not constitute a breach of this
Agreement. If this Agreement or any portion hereof shall be invalidated on any
ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.

 



8.       Exclusions. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement:

 

(a)       Claims Initiated or Assisted by Indemnitee. To indemnify or advance
Expenses to Indemnitee with respect to Proceedings initiated or brought
voluntarily by Indemnitee, except with respect to Proceedings (i) the initiation
of which was consented to by the Board or (ii) brought to establish, enforce or
interpret a right to indemnification under this Agreement or any other statute
or law or otherwise as required under Section 145 of the DGCL, provided, that,
in each case, such indemnification or advancement of Expenses may be provided by
the Company in specific cases if the Board finds it to be appropriate and in the
Company’s interest; provided, further, however, that, notwithstanding the
foregoing, the Company shall be obligated to indemnify Indemnitee and advance
Expenses in the event of any investigation initiated or brought by Indemnitee to
the extent reasonably necessary or advisable in support of Indemnitee’s defense
of a Proceeding to which Indemnitee was, is or is threatened to be made, a
party;

 

(b)       Lack of Good Faith. To indemnify Indemnitee for any Expenses incurred
by Indemnitee with respect to any Proceeding instituted by Indemnitee to
establish, enforce or interpret a right to indemnification under this Agreement
or any other statute or law or otherwise as required under Section 145 of the
DGCL, if a court of competent jurisdiction determines that each of the material
assertions made by Indemnitee in such proceeding was not made in good faith;

 

(c)       Insured Claims. To indemnify Indemnitee for Expenses to the extent
such Expenses have been paid directly to Indemnitee by an insurance carrier
under an insurance policy maintained by the Company; or

 

(d)       Certain Securities Exchange Act of 1934 Claims. To indemnify
Indemnitee in connection with any claim made against Indemnitee for (i) an
accounting of profits made from the purchase and sale (or sale and purchase) by
Indemnitee of securities of the Company within the meaning of Section 16(b) of
the Exchange Act or any similar successor statute or any similar provisions of
state statutory law or common law, (ii) any reimbursement of the Company by
Indemnitee of any bonus or other incentive-based or equity-based compensation or
of any profits realized by Indemnitee from the sale of securities of the
Company, as required in each case under the Exchange Act (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or
the payment to the Company of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act),
or (iii) any fines payable under state or federal securities laws; provided,
however, that to the fullest extent permitted by applicable law and to the
extent Indemnitee is successful on the merits or otherwise with respect to any
such Proceeding, the Expenses actually and reasonably incurred by Indemnitee in
connection with any such Proceeding shall be deemed to be Expenses that are
subject to indemnification hereunder.

 

9.       Contribution.

 

(a)       Whether or not the indemnification provided in this Agreement is
available, in respect of any threatened, pending or completed action, suit or
proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such action, suit or proceeding), the Company shall pay, in the
first instance, the entire amount of any judgment or settlement of such action,
suit or proceeding without requiring Indemnitee to contribute to such payment,
and the Company hereby waives and relinquishes any right of contribution it may
have at any time against Indemnitee. The Company shall not enter into any
settlement of any action, suit or proceeding in which the Company is jointly
liable with Indemnitee (or would be if joined in such action, suit or
proceeding) unless such settlement provides for a full and final release of all
claims asserted against Indemnitee.

 



8

 

 

(b)       Without diminishing or impairing the obligations of the Company set
forth in the preceding subparagraph, if, for any reason, Indemnitee shall elect
or be required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed action, suit or proceeding in which the Company
is jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding), the Company shall contribute to the amount of Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred and paid
or payable by Indemnitee in proportion to the relative benefits received by the
Company and all officers, directors or employees of the Company, other than
Indemnitee, who are jointly liable with Indemnitee (or would be if joined in
such action, suit or proceeding), on the one hand, and Indemnitee, on the other
hand, from the transaction or events from which such action, suit or proceeding
arose; provided, however, that the proportion determined on the basis of
relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Company and all officers,
directors or employees of the Company other than Indemnitee who are jointly
liable with Indemnitee (or would be if joined in such action, suit or
proceeding), on the one hand, and Indemnitee, on the other hand, in connection
with the transactions or events that resulted in such Expenses, judgments, fines
or settlement amounts, as well as any other equitable considerations which
applicable law may require to be considered. The relative fault of the Company
and all officers, directors or employees of the Company, other than Indemnitee,
who are jointly liable with Indemnitee (or would be if joined in such action,
suit or proceeding), on the one hand, and Indemnitee, on the other hand, shall
be determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary and the degree to which
their conduct is active or passive.

 

(c)       The Company shall fully indemnify and hold Indemnitee harmless from
any claims of contribution which may be brought by officers, directors or
employees of the Company, other than Indemnitee, who may be jointly liable with
Indemnitee.

 

(d)       To the fullest extent permissible under applicable law and without
diminishing or impairing the obligations of the Company set forth in the
preceding subparagraphs of this Section 9, if the indemnification provided for
in this Agreement is unavailable to Indemnitee for any reason whatsoever, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the amount
incurred by Indemnitee, whether for judgments, fines, penalties, excise taxes,
amounts paid or to be paid in settlement and/or for Expenses, in connection with
any claim relating to an indemnifiable event under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding in order to reflect (i) the relative benefits received by the
Company and Indemnitee as a result of the event(s) and/or transaction(s) giving
cause to such Proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

 

10.       No Imputation. The knowledge and/or actions, or failure to act, of any
director, officer, agent or employee of the Company or the Company itself shall
not be imputed to Indemnitee for purposes of determining any rights under this
Agreement.

 

11.       Determination of Good Faith. For purposes of any determination of good
faith, Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Enterprise, including
financial statements, or on information, opinion, reports or statements supplied
to Indemnitee by the officers or employees of the Enterprise in the course of
their duties, or on the advice of legal counsel for the Enterprise or the Board
of Directors of the Enterprise or any counsel selected by any committee of the
Board of Directors of the Enterprise or on information or records given or
reports made to the Enterprise by an independent certified public accountant or
by an appraiser, investment banker, compensation consultant, or other expert
selected with reasonable care by the Enterprise or the Board of Directors of the
Enterprise or any committee thereof. The provisions of this Section 11 shall not
be deemed to be exclusive or to limit in any way the other circumstances in
which Indemnitee may be deemed to have met the applicable standard of conduct.
Whether or not the foregoing provisions of this Section are satisfied, it shall
in any event be presumed that Indemnitee has at all times acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company. Anyone seeking to overcome this presumption shall
have the burden of proof and the burden of persuasion by clear and convincing
evidence.

 



9

 

 

12.       Defined Terms and Phrases. For purposes of this Agreement, the
following terms shall have the following meanings:

 

(a)        “Company” shall include, in addition to the resulting corporation,
any constituent corporation (including any constituent of a constituent)
absorbed in a consolidation or merger which, if its separate existence had
continued, would have had power and authority to indemnify its directors,
officers, and employees or agents, so that if Indemnitee is or was a director,
officer, employee or agent of such constituent corporation, or is or was serving
at the request of such constituent corporation as a director, officer, trustee,
general partner, managing member, fiduciary, employee or agent of any other
enterprise, Indemnitee shall stand in the same position under the provisions of
this Agreement with respect to the resulting or surviving corporation as
Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.

 

(b)       “Enterprise” means the Company and any other enterprise that
Indemnitee was or is serving at the request of the Company as a director,
officer, partner (general, limited or otherwise), member (managing or
otherwise), trustee, fiduciary, employee or agent.

 

(c)       “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(d)       “Expenses” shall include all direct and indirect costs, fees and
expenses of any type or nature whatsoever, including all attorneys’ fees and
costs, retainers, court costs, transcript costs, fees of experts, witness fees,
travel expenses, fees of private investigators and professional advisors,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, any federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payment under this
Agreement (including taxes that may be imposed upon the actual or deemed receipt
of payments under this Agreement with respect to the imposition of federal,
state, local or foreign taxes), fax transmission charges, secretarial services
and all other disbursements, obligations or expenses in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, settlement or appeal of, or otherwise
participating in a Proceeding. Expenses also shall include any of the forgoing
expenses incurred in connection with any appeal resulting from any Proceeding,
including the principal, premium, security for, and other costs relating to any
costs bond, supersedes bond, or other appeal bond or its equivalent. Expenses
also shall include any interest, assessment or other charges imposed thereon and
costs incurred in preparing statements in support of payment requests hereunder.
Expenses, however, shall not include amounts paid in settlement by Indemnitee or
the amount of judgments or fines against Indemnitee. For the purposes of any
advancement of Expenses for which Indemnitee has made written demand to the
Company in accordance with this Agreement, all Expenses included in such demand
that are certified by affidavit of Indemnitee’s counsel as being reasonable
shall be presumed conclusively to be reasonable.

 

(e)        “Independent Counsel” means a law firm, or a member of a law firm,
that is of regional or national recognition and experienced in matters of
corporation law, and neither presently is, nor in the past five years has been,
retained to represent: (i) the Company or Indemnitee in any matter material to
either such party (other than with respect to matters concerning Indemnitee
under this Agreement, or of other indemnitees under similar indemnification
agreements), or (ii) any other party to the Proceeding giving rise to a claim
for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement. The Company shall pay the
reasonable fees of the Independent Counsel referred to above and to fully
indemnify such counsel against any and all Expenses, claims, liabilities and
damages arising out of or relating to this Agreement or its engagement pursuant
hereto.

 



10

 

 

(f)       “Proceeding” shall include any actual, threatened, pending or
completed action, suit, arbitration, mediation, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing or any other actual,
threatened or completed proceeding, whether brought by a third party, a
government agency, the Company or its Board or a committee thereof, whether in
the right of the Company or otherwise and whether of a civil (including
intentional or unintentional tort claims), criminal, administrative, legislative
or investigative (formal or informal) nature, including any appeal therefrom, in
which Indemnitee was, is, will or might be involved as a party, potential party,
non-party witness or otherwise by reason of the fact that Indemnitee is or was a
director, officer, employee or agent of the Company, by reason of any action (or
failure to act) taken by Indemnitee or of any action (or failure to act) on
Indemnitee’s part while acting as a director, officer, employee or agent of the
Company, or by reason of the fact that Indemnitee is or was serving at the
request of the Company as a director, officer, partner (general, limited or
otherwise), member (managing or otherwise), trustee, fiduciary, employee or
agent of any other enterprise, in each case whether or not serving in such
capacity at the time any liability or expense is incurred for which
indemnification, reimbursement or advancement of expenses can be provided under
this Agreement, including one pending on or before the date of this Agreement,
but excluding one initiated by Indemnitee pursuant to Section 4 to enforce
Indemnitee’s rights under this Agreement.

 

(g)       In addition, references to “other enterprise” shall include another
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or any other enterprise; references to “fines” shall
include any excise taxes assessed on Indemnitee with respect to an employee
benefit plan; references to “serving at the request of the Company” shall
include any service as a director, officer, employee or agent of the Company
which imposes duties on, or involves services by Indemnitee with respect to an
employee benefit plan, its participants, or beneficiaries; and if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in the
interest of the participants and beneficiaries of an employee benefit plan,
Indemnitee shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to in this Agreement; references to
“applicable law” in Section 1 refer to applicable law (including the laws of the
State of Delaware) in effect on the date hereof, or as such laws may hereafter
be amended from time to time to increase the scope of permitted indemnification;
references to “include” or “including” shall mean include or including, without
limitation; references to Sections, paragraphs or clauses are to Sections,
paragraphs or clauses in this Agreement unless otherwise specified; and the
Company and Indemnitee are individually referred to herein as a “party” and
collectively as the “parties.”

 

13.       Miscellaneous.

 

(a)       Governing Law. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.

 

(b)       Entire Agreement; Binding Effect. Without limiting any of the rights
of Indemnitee described in Section 5(b), this Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter herein
and merges all prior discussions and supersedes any and all previous agreements
between them covering the subject matter herein. The indemnification provided
under this Agreement applies with respect to events occurring before or after
the effective date of this Agreement, and shall continue to apply even after
Indemnitee has ceased to serve the Company in any and all indemnified
capacities.

 

(c)       Amendments and Waivers. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing signed by the parties to this Agreement. The failure by either
party to enforce any rights under this Agreement shall not be construed as a
waiver of any rights of such party.

 



11

 

 

(d)       Notices. Any notice, demand or request required or permitted to be
given under this Agreement shall be in writing and shall be deemed sufficient
(i) when delivered personally, (ii) 48 hours after being sent by
nationally-recognized courier or deposited in the U.S. mail, as certified or
registered mail, with postage prepaid, and addressed to the party to be notified
at such party’s address as set forth below or as subsequently modified by
written notice, or (iii) upon confirmation of receipt by the recipient when sent
by electronic mail or facsimile. All communications shall be sent:

 

To Indemnitee at:

 



 

 

To the Company at:

 

2575 West Bellfort

Suite

Houston, TX 77054

Attn: Chief Executive Officer

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

(e)       Successors and Assigns. This Agreement shall be binding upon the
Company and its successors (including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company) and assigns, and inure to the benefit of
Indemnitee and Indemnitee’s heirs, executors, administrators, legal
representatives and assigns. The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
written agreement in form and substance satisfactory to Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

 

(f)       No Employment Rights. Nothing contained in this Agreement is intended
to create in Indemnitee any right to continued employment.

 

(g)       Company Position. The Company shall be precluded from asserting, in
any Proceeding brought for purposes of establishing, enforcing or interpreting
any right to indemnification under this Agreement, that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement and is precluded from making any assertion to the contrary.

 

(h)       Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
to effectively bring suit to enforce such rights.

 

(i)       Third Party Beneficiaries. There are no intended third party
beneficiaries of this Agreement.

 



12

 

 

(j)       Reliance and Enforcement. The Company expressly confirms and agrees
that it has entered into this Agreement and assumes the obligations imposed on
it hereby in order to induce Indemnitee to serve as an officer or director of
the Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving as an officer or director of the Company. The Company shall
not seek from a court, or agree to, a “bar order” which would have the effect of
prohibiting or limiting Indemnitee’s rights to receive advancement of expenses
under this Agreement.

 

(k)       Headings; Recitals. The headings in this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof. The recitals hereto are incorporated herein
and made a part hereof.

 

(l)       Security. To the extent requested by Indemnitee and approved by the
Board (not to be unreasonably withheld, conditioned or delayed), the Company may
at any time and from time to time provide security to Indemnitee for the
Company’s obligations hereunder through an irrevocable bank line of credit,
funded trust or other collateral. Any such security, once provided to
Indemnitee, may not be revoked or released without the prior written consent of
Indemnitee.

 

(m)       Duration. All agreements and obligations of the Company contained
herein shall continue during the period that Indemnitee is a director or officer
of the Company (or is serving at the request of the Company as a director,
officer, employee, member, trustee or agent of another Enterprise) and shall
continue thereafter (i) so long as Indemnitee may be subject to any possible
Proceeding and (ii) throughout the pendency of any Proceeding commenced by
Indemnitee to enforce or interpret Indemnitee’s rights under this Agreement,
even if, in either case, Indemnitee may have ceased to serve in such capacity at
the time of any such Proceeding.

 

(e)       Counterparts. This Agreement may be executed by original, facsimile
signature, electronic mail or other transmission method in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

[Signature Page Follows]

 



13

 

 

The parties have executed this Agreement as of the date first set forth above.

 

    the company:               MOLECULIN BIOTECH, inc.               By:        
  (Signature)       Name:                    Title:                        
AGREED TO AND ACCEPTED:                   INDEMNITEE:                          
  (print name)                             (Signature)        

 



14

 